11/23/2020


               SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 20-0217


                                       DA 20-0217
                                    _________________



IN THE MATTER OF:

T.N.B., A.M.B, and S.M.B,                                               ORDER

       Youths in Need of Care.


                                    _________________

      Upon consideration of r Appellant’s motion for extension to file the reply brief,
      IT IS ORDERED that the motion for extension is GRANTED. Appellant’s reply brief is
due December 11, 2020.
      No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                     November 23 2020